Citation Nr: 0930891	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-26 113A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss prior to October 21, 2008.

2. Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss from October 21, 2008.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1943 to April 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2008 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
rating in excess of 50 percent for bilateral hearing loss and 
denied entitlement to TDIU.  An April 2009 rating decision 
increased the rating for bilateral hearing loss to 60 
percent, effective October 21, 2008.  As the Veteran 
continues to express disagreement with the assigned ratings, 
and the ratings are less than the maximum under the 
applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

A November 2008 statement from the Veteran appears to raise 
new claims.  Specifically, this letter states that "two 
major surgeries, and two heart attacks . . . need to be 
included in my disability."  Since these issues have not 
been developed for appellate review, they are referred to the 
RO for clarification and any appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

An October 2007 VA audiology evaluation record shows that 
audiometric studies revealed a moderate sloping to severe 
sensorineural hearing loss in the left ear.  The audiologist 
noted that there was a decrease at 500 Hertz in the left ear, 
but otherwise there was no overall significant change.  The 
right ear was not tested as the Veteran had not had 
measurable hearing in that ear for quite awhile.  The 
audiologist did not comment on whether speech discrimination 
testing was completed.  The audiometry results have not been 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "staged" 
ratings are appropriate for an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As October 2007 audiometric testing occurred 
within the rating period under appeal and the results of such 
testing are constructively of record, they must be secured 
and associated with the claims file.  

It is also notable that the March and October 2008 VA 
examinations are inadequate for rating purposes.  In Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held 
that a VA audiologist conducting a VA audiological evaluation 
must fully describe the functional effects caused by a 
hearing disability in his or her final report.  The Court's 
rationale in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extraschedular rating is warranted.  
Specifically, the Court noted the following: "Unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extraschedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  As the Veteran has alleged that hearing loss affects his 
employability, consideration of whether referral for an 
extraschedular rating for hearing loss under § 3.321(b) is 
warranted and the VA examinations of record do not adequately 
address this issue.  It is also notable that currently the 
Veteran does not meet the schedular criteria for TDIU prior 
to October 21, 2008.  Hence, consideration of whether he is 
entitled to TDIU on an extraschedular basis is also being 
considered in this appeal.

Additionally, from October 21, 2008 the Veteran meets the 
schedular requirements for a TDIU rating.  38 C.F.R. § 4.16.  
However, the record remains unclear regarding whether his 
service-connected hearing loss prevents him from securing and 
following substantially gainful employment.  He has testified 
that he retired from his position as a minister in 1999 
because he could no longer hear his congregation.  A July 
2008 private treatment record from Redding Hearing Institute 
states that since his retirement, the Veteran had tried to 
minister to sick patients at a local hospital, but he was 
unable to do so since he could not hear the sick patients' 
weak voices.  One of the central issues in a TDIU claim is 
"whether the Veteran is capable of performing the physical 
and mental acts required by employment."  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The record is unclear 
regarding whether the Veteran's hearing loss alone would 
preclude him from securing and following substantially 
gainful employment.  In such a situation, the Board has a 
duty to supplement the record by obtaining an opinion on the 
effect of the appellant's service-connected disability on his 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1995).  A medical opinion as to whether the Veteran's 
service-connected hearing loss renders him unable to obtain 
or retain substantially gainful employment is required.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should secure for the record 
October 2007 VA audiometry results and any 
other updated VA audiological treatment 
records.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
specialist to determine the impact of 
service-connected hearing loss on his 
employability.  Specifically, the examiner 
is asked to comment on whether functional 
impairment due to service-connected 
bilateral hearing loss is of such nature 
and severity as to preclude him from 
securing and following substantially 
gainful employment.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should report findings in detail 
and must explain the rationale for all 
opinions given.  

3.  The RO should then re-adjudicate the 
claims (including whether referral for an 
extraschedular rating for hearing loss or 
for TDIU prior to October 21, 2008 is 
warranted).  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

